United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2868
                                   ___________

Robert Maxwell,                        *
                                       *
               Appellant,              *
                                       *   Appeal from the United States
      v.                               *   District Court for the
                                       *   Eastern District of Arkansas.
Arkansas Department of Correction;     *
Diagnostic Unit,                       *   [UNPUBLISHED]
                                       *
               Defendants,             *
                                       *
Rick Toney, Warden, Diagnostic Unit,   *
ADC; Bobby Hamilton, Sgt.,             *
Diagnostic Unit, ADC; Sean Campbell,   *
CO-II, Diagnostic Unit, ADC; Sharita   *
Goodlow, CO-I, Diagnostic Unit, ADC,   *
                                       *
               Appellees,              *
                                       *
Varner Unit,                           *
                                       *
               Defendant,              *
                                       *
Darryl Goden, Warden, Varner Unit,     *
ADC; Sherry Conrad, Mail Room          *
Supervisor, Varner Unit, ADC; Tammy    *
Courtney, CO-II, Varner Unit, ADC,     *
                                       *
               Appellees,              *
Patricia Gooley,                       *
                                       *
             Defendant,                *
                                       *
Corderro Davis, CO-I, Varner Unit,     *
ADC; Allene Anderson, CO-I, Varner *
Unit, ADC,                             *
                                       *
             Appellees,                *
                                       *
Varner Super Max,                      *
                                       *
             Defendant,                *
                                       *
Brooks Parks, Warden, Varner Super     *
Max, ADC; Letha Phillips, CO-I,        *
Varner Super Max, ADC; Latasha         *
Carpenter, CO-I, Varner Super Max,     *
ADC; Rodney Woods, CO-I, Varner        *
Super Max, ADC; Inez Harden, CO-I, *
Varner Super Max, ADC; Revonna         *
Walker, Classification Officer, Varner *
Super Max, ADC; Larry McCray, CO-I, *
Varner Super Max, ADC; Does, John *
and Jane 1-9, Varner & Varner Super    *
Max Mental Health, Classification      *
Board Members, and Diagnostic Unit *
Grievance Committee; Kimberly Tate, *
CO-I, Varner Unit, ADC; Joana Taylor, *
CO-I, Varner Unit, ADC; David Hurt, *
CO-I, Varner Super Max, ADC;           *
Bobby Kent, CO-II, Varner Super        *
Max, ADC; Phillip Gordon, CO-I,        *
Varner Super Max, ADC; Shawn           *
Brown, Ms, Varner Super Max Mental *
Health, ADC; Sandra Stratton,          *
Classification Board Member; Angela *


                                      -2-
Milburn, Classification Board            *
Member; Willie Hampton,                  *
Classification Board Member; Debra       *
Hampton, Classification Board            *
Member; Abesie Kelly, Dr.,               *
Classification Board Member,             *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: March 4, 2010
                                 Filed: March 8, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       In this interlocutory appeal, Arkansas Department of Correction inmate Robert
Maxwell challenges the order of the District Court1 denying his motion for a
preliminary injunction. Upon careful review, we conclude that the District Court did
not abuse its discretion in determining that a preliminary injunction was not warranted
in this case. See 28 U.S.C. § 1292(a)(1) (giving courts of appeals jurisdiction of
appeals from interlocutory orders refusing injunctions); Bandag, Inc. v. Jack’s Tire
& Oil, Inc., 190 F.3d 924, 926 (8th Cir. 1999) (per curiam) (standard of review).
Maxwell did not allege sufficient facts to show a threat of irreparable harm resulting
from the alleged threats and harassment, interference with his mail, or denial of his
requests for library time. See Dataphase Sys., Inc. v. CL Sys., Inc., 640 F.2d 109,
113, 114 n.9 (8th Cir. 1981) (en banc) (holding that whether a preliminary injunction


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -3-
should issue involves consideration of, inter alia, the threat of irreparable harm and
noting that lack of a threat of irreparable injury is a sufficient reason to deny a
preliminary injunction); see also Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995)
(explaining that a request for injunctive relief in the prison context is "viewed with
great caution" because of the particular problems of prison administration).

      Accordingly, we affirm.
                     ______________________________




                                         -4-